ADAMS, P. J.
I dissent.' The commission found that deceased, while employed at the Winston mine, was “exposed to dust in deleterious amount and contracted the disease of silico-tuberculosis. ” The evidence relied upon to support the conclusion that deceased while so employed was exposed to dust is the testimony of decedent’s daughter that on two or three occasions when she visited her father at the mine, he was “dirty” when he emerged. She did not say that he was dusty, and she may as well have meant that he was muddy; and her testimony is farther still from showing that decedent was exposed to dust in “deleterious amounts” in said'mine. In addition, the uncontradicted medical testimony is that decedent’s diseased condition was “definitely not of recent origin.” In my opinion the findings of the commission are without support in the evidence and the award should be set aside.
Petitioner’s application for a rehearing was denied October 1,1948. Adams, P. J., voted for a rehearing;